Conlan, J.
Objection is made to an item of sixty dollars for keeper’s fees. It appears that a sale was advertised for the thirteenth of February, and before the day of sale notice was sent to the plaintiff’s attorney that the sale would be postponed to February fifteenth. To this no objection was made. On the fourteenth of February, the sheriff was served with an order appointing a receiver of the defendant and enjoining sale on the fifteenth, and the sale subsequently occurred on February twenty-fourth by an order of the Supreme Court. The keepers of the sheriff were in charge of the property until February twenty-third, and the amount taxed is the reasonable allowance for such service. We cannot say that any error was committed by the sheriff, and the order appealed from should, therefore, be affirmed, but as the amount of the fund realized on the sale is so small, we do not think any costs should be awarded on this appeal to the prevailing party.
Hascall, J., concurs.
Order affirmed, without costs.